— Proceeding pursuant to CPLR article 78 to review two determinations of the respondent New York State Liquor Authority, both dated August 27, 1980, the first of which sustained certain charges that petitioner had violated the Alcoholic Beverage Control Law and Rules of the State Liquor Authority and imposed the- penalty of revocation of petitioner’s tavern liquor license and forfeiture of a $1,000 bond, and the second of which directed that the liquor license not be renewed and that it be recalled. Determinations confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination that petitioner had violated the Alcoholic Beverage Control Law and the Rules of the State Liquor Authority was supported by substantial evidence upon the record as a whole (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). The penalty imposed was not so disproportionate to the offense as to shock one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Respondent did not abuse its discretion or act in an arbitrary or capricious manner in declining to renew petitioner’s license (see Matter of Collins v State Liq. Auth., 48 AD2d 848). Lazer, J.P., Cohalan, Margett and O’Connor, JJ., concur.